INSTRUMENT THIS INSTRUMENT is entered into by the undersigned trustees (the “Trustees”) as of November 19, 2008. WHEREAS, the undersigned Trustees constitute all of the trustees holding office for each of the trusts identified on Attachment A hereto (the “Trusts”); WHEREAS, the Agreement and Declaration of Trust and By-Laws now in effect for each of the Trusts provide that each such Agreement and Declaration of Trust and such By-Laws may be amended by the Trustees (subject to certain limitations not here applicable); NOW, THEREFORE, the undersigned Trustees hereby adopt for each Trust the Amended and Restated Agreement and Declaration of Trust and By-Laws of such Trust attached hereto as Attachment B. [Signature Page Follows] IN WITNESS WHEREOF, the Trustees named below are signing this Instrument on the date stated in the introductory clause. /s/ John J. Brennan John J. Brennan Trustee /s/ JoAnn Heffernan Heisen JoAnn Heffernan Heisen Trustee /s/ Charles D. Ellis Charles D. Ellis Trustee /s/ André Perold André Perold Trustee /s/ Emerson U. Fullwood Emerson U. Fullwood Trustee /s/ Alfred M. Rankin, Jr. Alfred M. Rankin, Jr. Trustee /s/ Rajiv L. Gupta Rajiv L. Gupta Trustee /s/ J. Lawrence Wilson J. Lawrence Wilson Trustee /s/ Amy Gutmann Amy Gutmann Trustee ATTACHMENT A LIST OF TRUSTS Vanguard Admiral Funds Vanguard Bond Index Funds Vanguard CMT Funds Vanguard California Tax-Free Funds Vanguard Chester Funds Vanguard Convertible Securities Fund Vanguard Explorer Fund Vanguard Fenway Funds Vanguard Fixed Income Securities Funds Vanguard Florida Tax-Free Funds Vanguard Horizon Funds Vanguard Index Funds Vanguard Institutional Index Funds Vanguard International Equity Index Funds Vanguard Malvern Funds Vanguard Massachusetts Tax-Exempt Funds Vanguard Money Market Reserves Vanguard Montgomery Funds Vanguard Morgan Growth Fund Vanguard Municipal Bond Funds Vanguard New Jersey Tax-Free Funds Vanguard New York Tax-Free Funds Vanguard Ohio Tax-Free Funds Vanguard Pennsylvania Tax-Free Funds Vanguard Quantitative Funds Vanguard STAR Funds Vanguard Specialized Funds Vanguard Tax-Managed Funds Vanguard Treasury Fund Vanguard Trustees’ Equity Fund Vanguard Valley Forge Funds Vanguard Variable Insurance Funds Vanguard Wellesley Income Fund Vanguard Wellington Fund Vanguard Whitehall Funds Vanguard Windsor Funds Vanguard World Fund ATTACHMENT B Amended and Restated Agreement and Declaration of Trust and By-Laws of each Trust 2 AMENDMENT NO. 1 TO AMENDED AND RESTATED AGREEMENT AND DECLARATION OF TRUST OF VANGUARD ADMIRAL FUNDS This Amendment No. 1 (the “Amendment”) to the Amended and Restated Agreement and Declaration of Trust of Vanguard Admiral Funds (the “Trust”) amends, effective May 10, 2010, the Amended and Restated Agreement and Declaration of Trust of the Trust dated as of November 19, 2008, as amended (the “Agreement”). By resolutions adopted at a meeting of the Trust’s Board of Trustees (the “Board”) on May 10, 2010, the Board approved this Amendment. Under Article VIII, Section 4 of the Agreement, this Amendment may be executed by a duly authorized officer of the Trust. Whereas, the Trust desires to amend the Agreement to reflect the addition of the following series: Vanguard S&P 500 Growth Index Fund, Vanguard S&P 500 Value Index Fund, Vanguard S&P Mid-Cap 400 Growth Index Fund, Vanguard S&P Mid-Cap 400 Index Fund, Vanguard S&P Mid-Cap 400 Value Index Fund, Vanguard S&P Small-Cap 600 Growth Index Fund, Vanguard S&P Small-Cap 600 Index Fund, Vanguard S&P Small-Cap 600 Value Index Fund; Now, therefore, the Agreement is hereby amended as follows: 1.
